The defendant argues that the photo array identification of him by a witness should have been suppressed on the ground that it was suggestive. Specifically, the defendant claims that he was visibly younger than the other men in the photo array.
A photographic display is suggestive where some characteristic of one picture draws the viewer’s attention to it, indicating that the police have made a particular selection (see People v Cherry, 150 AD2d 475; People v Dubois, 140 AD2d 619, 622). An examination of the eight-picture array employed in this case demonstrates that it was not suggestive. The defendant’s appearance and pose did not differ greatly from those of the men in the other photographs. The men, including the defendant, were close in age, had similar hairstyles, skin tones, and facial characteristics (see People v Robert, 184 AD2d 597; People v Floyd, 173 AD2d 211).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
*392The defendant’s remaining contention is without merit. Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.